                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ETRAILER CORPORATION,
                                                           8:18-CV-351
                    Plaintiff,

vs.                                             MEMORANDUM AND ORDER

AUTOMATIC EQUIPMENT MFG,
CO. d/b/a BLUE OX,

                    Defendant.


      The plaintiff alleges claims of copyright infringement pursuant to 17
U.S.C. § 501 et seq., and removal of copyright management information
pursuant to 17 U.S.C. § 1202. The defendant moves for dismissal of the
plaintiff's complaint pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons that
follow, the Court will grant the defendant's motion.


                          I. STANDARD OF REVIEW
      To survive a Rule 12(b)(6) motion to dismiss, a complaint must set forth
a short and plain statement of the claim showing that the pleader is entitled
to relief. Fed. R. Civ. P. 8(a)(2). This standard does not require detailed factual
allegations, but it demands more than an unadorned accusation. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). The complaint must provide more than labels
and conclusions; and a formulaic recitation of the elements of a cause of action
will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
      A complaint must also contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A
claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged. Id. Where the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not shown—that the pleader is entitled to relief. Id. at 679.
      In assessing a motion to dismiss, a court must take all the factual
allegations in the complaint as true, but is not bound to accept as true a legal
conclusion couched as a factual allegation. Twombly, 550 U.S. at 555. The facts
alleged must raise a reasonable expectation that discovery will reveal evidence
to substantiate the necessary elements of the plaintiff’s claim. See id. at 545.
The court must assume the truth of the plaintiff’s factual allegations, and a
well-pleaded complaint may proceed, even if it strikes a savvy judge that actual
proof of those facts is improbable, and that recovery is very remote and
unlikely. Id. at 556.
      A motion to dismiss under Rule 12(b)(6) tests only the sufficiency of the
allegations in the complaint, not the sufficiency of the evidence alleged in
support of those allegations. Stamm v. Cty. of Cheyenne, Ne., 326 F. Supp. 3d
832, 847 (2018); Harrington v. Hall Cty Bd. of Supervisors, No. 4:15-CV-3052,
2016 WL 1274534, at *4 (D. Neb. Mar. 31, 2016).


                              II. BACKGROUND
      The plaintiff describes itself as the leading online vendor of motor vehicle
accessories. Filing 1 at 1. The defendant is a manufacturer of towing supplies,
and according to the plaintiff, has supplied such goods to the plaintiff in the
past. Filing 1 at 1. To facilitate online purchases of its retail products, the
plaintiff created photographs and videos of its products and posted this content
on its website. Filing 1 at 2. The plaintiff also obtained copyright registrations
for several, but not all, of the photographs and videos. Filing 1 at 3. The
plaintiff characterizes these photographs (but not the videos) as its "works"
and asserts that it is the "sole legal owner of a multitude of works." Filing 1 at
                                        2
3. The plaintiff alleges that it invested significant time and money in creating
its works, and took steps to ensure that the plaintiff's name and logo were
prominently displayed in each such work. Filing 1 at 3.
      The plaintiff alleges that without license, permission or authorization,
the defendant copied, modified and displayed the plaintiff's works on the
defendant's website, as well as in the defendant's catalogs and perhaps with
its packaging. Filing 1 at 4. The plaintiff asserts that the defendant's conduct
in this regard in an infringement of its protectable copyright interests. Filing
1 at 6. The plaintiff also alleges that the defendant's infringement is
intentional. In 2015, the defendant's representative contacted the plaintiff's
representative and asked for permission to use the plaintiff's photographs. The
defendant's request was specifically denied. Filing 1 at 5. Notwithstanding the
denial, the defendant incorporated the images the plaintiff created of the
defendant's products into its website and catalog. Filing 1 at 4.


                                III. DISCUSSION
                            1. COPYRIGHT INFRINGEMENT
      To plead a cause of action for copyright infringement, (1) the plaintiff
must show that it owns a valid copyright, and (2) that the defendant "copied
constituent elements of the work that are original" to the plaintiff. Meshwerks,
Inc. v. Toyota Motor Sales U.S.A., Inc., 528 F.3d 1258, 1262 (10th Cir. 2008).
The allegation that the plaintiff obtained a copyright registration for some of
its works is sufficient to give rise to the presumption of a valid copyright and
a presupposition that the work contains a degree of originality. Feist Publ'ns,
Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 346 (1991); Meshwerks, 528 F.3d at
1262; 17 U.S.C. § 410(c).
      However, the plaintiff was still required to plead facts showing the
defendant copied constituent elements of the work that are original to the
                                       3
plaintiff. In this regard, the plaintiff's allegations are, at best, conclusory and
merely parrot the elements of the cause of action for copyright infringement.
The plaintiff alleged that its works are original, creative works in which the
plaintiff owns a protectable copyright interest. But the complaint does not
identify any facts describing what is original about its photographs, or facts
describing the creative elements that went into the composition of the
photographs.
      For example, a photographer's claim that his photographs of mirrored
picture frames were copyrightable was supported by evidence showing the
photographer's creative decisions regarding staging, selection of a unique
lighting design, and positioning of the mirrors to not reflect the surroundings,
as well as selection of the camera, lenses, and film type. See, SHL Imaging,
Inc. v. Artisan House, Inc., 117 F. Supp. 2d 301, 303-04, 311 (S.D.N.Y. 2000).
      Here, the plaintiff (etrailer) did not recite any facts regarding the staging
of its photographs, decisions that etrailer made regarding lighting, facts
regarding the arrangement of the items in the photographs, the purpose of the
background against which the towing part were set, or any other element that
would owe its origin to etrailer or its employee, thereby making the work
etrailer's creation—even if etrailer's degree of creativity was merely slight.
      "Original, as the term is used in copyright, means only that the work was
independently created by the author (as opposed to copied from other works),
and that it possesses at least some minimal degree of creativity." Feist, 499
U.S. at 345. A slight amount of creativity is all that is required, and originality
does not require novelty. Id. Attached to the plaintiff's complaint are two
exhibits showing what it contends are its works and the associated copyright
registration numbers. Filing 1-1 & 1-2. The works depicted are towing parts
and accessories that are stamped with logos of both the plaintiff and


                                        4
defendant.1 Nothing about the images would allow the Court to conclude that
any level of creativity or originality went into the production of the
photographs on the plaintiff's website.
        The Court finds the plaintiff's claim to be very similar to copyright claims
rejected by other courts. For example, photographs of generic Chinese food
dishes used on menus were found to serve the purely utilitarian purpose of
allowing customers to understand the contents of a particular dish, and
therefore lacked any creative spark necessary for copyright protection.
Oriental Art Printing, Inc. v. Goldstar Printing Corp., 175 F. Supp.2d 542, 546-
47 (S.D.N.Y. 2001). Illustrations made from photographs of transmission parts
were not copyrightable because the illustrations were intended to be accurate
reproductions of the photographs, and a slavish copy of a photograph is the
antithesis of originality. ATC Distribut. Grp., Inc. v. Whatever it Takes
Transmission & Parts, Inc., 402 F.3d 700, 712 (6th Cir. 2005). Digital wire-
frame computer models depicting an unadorned Toyota were neither creative
nor original, and therefore not copyrightable. Meshwerks, 528 F.3d at 1265.
        What the plaintiff describes in its complaint as its works are merely
accurate photographs of towing parts that are available for purchase through
the plaintiff's website. No facts have been alleged showing any degree of
creativity or originality in the photographs, and the exhibits attached to the
plaintiff's complaint reflect photographic images of items for sale that are not



1   The defendant asserts in its brief that all of the photographs at issue are products
manufactured and distributed by the defendant. The Court will not consider this
representation since it is not included in the plaintiff's complaint, and at this stage, only the
facts alleged in the complaint are before the Court. Still, it is obvious from the exhibits
attached to the complaint that some of the products photographed and claimed to be
copyrighted are products manufactured by the defendant.

                                               5
unlike photographic images of items for sale on any of a thousand other such
retail vendor websites selling a multitude of different products.
         Finally, the plaintiff alleges that it invested significant time and money
in creating the photographs, taking steps to ensure that its name and logo were
prominently displayed. Filing 1 at 3. The plaintiff has attempted to supplement
this allegation with an affidavit submitted with its responsive brief. Because
this matter is before the Court on a motion to dismiss, the plaintiff's
submission has not been considered.2 But, even if the plaintiff had supported
its allegation regarding the time and money invested with a factual basis, such
could only be considered supportive of a "sweat of the brow" doctrine
argument—a doctrine that was rejected in favor of originality in the 1976
revisions to the Copyright Act. Feist, 499 U.S. at 359-60. Originality is gauged
by the final product, not the process, and the fact that the plaintiff invested
significant time and money in the process creating the photographs does not
translate directly to the copyrightability of the photographs. Meshwerks, Inc.
528 F.3d 1268.




2   When deciding a motion to dismiss under Rule 12(b)(6), the Court is normally limited to
considering the facts alleged in the complaint. If the Court considers matters outside the
pleadings, the motion to dismiss must be converted to one for summary judgment. Fed. R.
Civ. P. 12(d). However, the Court may consider materials that are necessarily embraced by
the pleadings without converting the motion. Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697
n.4 (8th Cir. 2003). Documents necessarily embraced by the pleadings include those whose
contents are alleged in a complaint and whose authenticity no party questions, but which are
not physically attached to the pleading. Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151
(8th Cir. 2012). Here, the exhibits filed by the plaintiff with its brief do not concern matters
that are necessarily embraced by the complaint.



                                               6
         The Court finds that the plaintiff did not allege facts showing that the
defendant copied constituent elements of the plaintiff's photographs that are
original to the plaintiff, and as such, has failed to state a claim for relief for
copyright infringement.


                2. REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION
         The plaintiff alleges that the defendant intentionally and knowingly
removed the image of etrailer's name from the works, and thereby engaged in
the     unauthorized        removal     and    alteration     of   copyright     management
information. Filing 1 at 7. Specifically, the plaintiff contends that the towing
products listed on its website possessed the etrailer logo stamped onto the
product itself, and when the defendant copied the plaintiff's photographs onto
its website, the defendant removed or obscured the etrailer logo.3 Filing 1 at 4.
         Copyright management information is a feature of the Digital
Millennium Copyright Act—a 1998 enactment passed to address a perceived
need regarding legal sanctions for copyright owners to enforce technical
measures that were adopted to prevent unauthorized reproduction of their
works. Murphy v. Millennium Radio Group LLC, 650 F.3d 295, 300 (3rd Cir.
2011). The Act seeks to impair copyright infringement of digital works by
protecting copyright management information, which is defined as information
about a copyright conveyed in connection with copies of a work. Personal


3   The plaintiff represents that exhibit B attached to the complaint (filing 1-2) is a listing of
the "Works" from which the defendant supposedly removed the plaintiff's copyright
management information. However, the Court observes that the plaintiff's name is actually
on many of the towing parts shown in exhibit B—often together with the defendant's logo
and business name.



                                                 7
Keepsakes, Inc. v. Personalizationmall.com, Inc., 975 F. Supp. 2d 920, 928 (N.D.
Ill. 2013).
      Protected copyright information includes, in relevant part: the title or
other information identifying the work; notice of the copyright; the name or
identifying information about the work's author; information about the
copyright owner; information found in the notice of copyright; any terms and
conditions for use of the work; and, identifying numbers or symbols referenced
in the copyright information. See 17 U.S.C. § 1202(c). The protections afforded
copyright information include prohibition of the following: the knowing
provision, distribution, or import for distribution of false copyright
management information; the intentional removal or alteration of copyright
management information; and, distribution, or import for distribution, of
works knowing that the copyright management information has been removed.
See 17 U.S.C. § 1202(a) & (b).
      The Court does not understand how stamping the plaintiff's "etrailer"
logo on a towing part could reasonably represent notice of a copyright
regarding a photograph of that part used to advertise its sale on the plaintiff's
website. Stamping "etrailer" on the towing part itself cannot possibly alert
anyone to the fact that a photograph of that towing part appearing on the
plaintiff's website has been copyrighted. Stamping "etrailer" on the towing part
only indicates that etrailer is the seller of the towing part, not that etrailer is
the owner of a copyright to all photographic images of every product it sells
through its website. See Personal Keepsakes 975 F. Supp. 2d at 928.
      Copyright management information is intended to inform the public that
an image or work is copyrighted and thereby prevent copyright infringement.
Id. Stamping products the plaintiff sells on its website with its logo is intended
to inform the public that the plaintiff sells that particular product. That is not


                                        8
the kind of information § 1202 was intended to protect. The Court finds that
the plaintiff failed to state a claim for relief for the unauthorized removal of
copyright management information.


      IT IS ORDERED:

      1.    The defendants' motion to dismiss (filing 13) is granted.


      2.    The plaintiff's complaint (filing 1) is dismissed.


      3.    A separate judgment will be entered.


      Dated this 15th day of April 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                        9
